DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas conditioner” in claim 1-line 10, claim 11 (plurality of occurrences), and claim 21 (plurality of occurrences).  It should be noted that the term “gas conditioner” is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In specific, the limitation “gas conditioner” has been interpreted as disclosed in paragraphs 0025 and 0048-0049, and reference numbers 116A and 116B in  Figs. 1 and 5A-5B, of the specification.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 21-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283 in view of Paterson et al., US 2008/0178805 or Takahashi et al., US 2008/0134974.
McChesney et al. shows the invention as claimed including a plasma generation system, comprising: a dielectric window 10; an inductive coil 32/34 disposed on the dielectric window; a gas distributor element 40/140 disposed on the dielectric window and configured to discharge a thermally conditioned gas on the dielectric window and regulate a temperature of the dielectric window; wherein the gas distributor comprises a gas inlet port 42, and a first set of gas distribution holes 144 positioned closer to the gas inlet port 144, and a second set of gas distribution holes 144 positioned farther to the gas inlet port 144; and a gas conditioner 50,60,62,64/60,66,80,82 coupled to the gas distributor and configured to supply the thermally conditioned gas to the gas distributor; see, for example, figs. 1-7D and their descriptions.
McChesney et al. does not expressly disclose that the first set of gas distribution holes have a first diameter, and a second set of gas distribution holes have a second diameter that is greater than the first diameter.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the dimensions of the gas distribution holes during routine experimentation depending upon, for example, the desired gas distribution over the dielectric window in order to control the temperature of the dielectric window to a desired value, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.  As is well known to those skilled in the art, adjusting gas distribution through holes structure characteristics such as hole size, hole 
With respect to claim 2-3, it should be noted that the gas distributor of the apparatus of McChesney et al. comprises a ring-shaped tubular structure disposed radially around the inductive coil and a base with the first and second sets of gas distribution holes 44/144, and wherein the base is vertically spaced apart from a top surface of the dielectric window (see, for example, figs 1-2, 4B-7D, and their decriptions).
	Regarding claim 4, the apparatus of McChesney et al. further comprises a sensor 84 disposed within a gap between a base of the gas distributor and a top surface of the dielectric window, wherein the sensor is configured to measure temperature of the thermally conditioned gas discharged from the gas distributor (see, for example, fig. 6 and its description).
	Regarding claim 5, McChesney et al. discloses that the gas distributor is configured to regulate the temperature across the dielectric window to be 
	Concerning claim 7, McChesney et al. discloses that the gas distributor is configured to discharge first and second volumes of the thermally conditioned gas on first and second regions of the dielectric window, respectively, and wherein the first and second volumes are different from each other and the first and second regions are spaced apart from each other (see, for example, paragraphs 0062-0063).
	Concerning claim 8, McChesney et al. discloses that the gas conditioner is configured to receive a gas and thermally condition the gas to form the thermally conditioned gas (see, for example, figs. 4A-5 and their descriptions).
	With respect to claim 9, the gas conditioner of the apparatus of McChesney et al. is configured to dynamically adjust a temperature of the thermally conditioned gas supplied to gas distributor during operation of the plasma generation system (see, for example, figs. 6, 7B-7C and their descriptions, especially paragraphs 0061 and 0067).
	Regarding claim 21, the apparatus of McChesney et al. comprises first and second coils 32,34 disposed on the dielectric window; first and second gas distributors 40 disposed on the dielectric window in an alternating configuration with the first and second coils, wherein each of the first and second gas distributors comprises a gas inlet port and the claimed first and second sets of gas distribution holes; first and second gas conditioners coupled to the first and second gas distributors, respectively, wherein the first and second gas conditioners are configured to supply thermally conditioned gas to 
	Concerning claim 22, the first gas distributor 40/140 of the apparatus of McChesney et al. comprises a cover plate and a base plate (see, for example, 3-4B and 6, and their decriptions).
	Regarding claim 24, McChesney et al. further discloses that each of the first and second gas conditioners comprises a heating apparatus to thermally condition a gas received by the first and second gas conditioners (see, for example, figs. 6-7D, and their descriptions).
	With respect to claim 25, McChesney et al. further discloses wherein each of the first and second gas conditioners comprise a cooling apparatus to thermally condition a gas received by the first and second gas conditioning systems.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283 in view of Paterson et al., US 2008/0178805 or Takahashi et al., US 2008/0134974, as applied to claims 1-5, 7-9, 21-22 and 24-27 above, and further in view of Lubomirsky et al., US 6,326,597 or Kholodenko et al., US 6,015,465 or Welch et al., US 2004/0065645.
McChesney et al., Paterson et al. and Takahashi et al. are applied as above but do not expressly disclose that the gas conditioner is configured to extract a portion of .

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283 in view of Paterson et al., US 2008/0178805 or Takahashi et al., US 2008/0134974, as applied to claims 1-5, 7-9, 21-22 and 24-27 above, and further in view of Kim et al., US 2016/0104604.
	McChesney et al., Paterson et al. and Takahashi et al. are applied as above but do not expressly disclose the claimed gas injector.  Kim et al. discloses a plasma generation system comprising a gas injector 140 coupled to the dielectric window (see, for example, figs. 1, 3 and 6, and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of McChesney et al. modified by Paterson et al. or Takahashi et al., as to comprise the claimed gas injector coupled to the dielectric window because such means is known and used in the prior art as a suitable means for effectively and efficiently supply the processing gas inside the chamber.  It should be noted that the apparatus of McChesney et al. modified by Paterson et al. or Takahashi et al. and Kim et al., would comprise the first and second inductive coils disposed radially around the gas injector; and the first and second gas distribution elements disposed radially around the first and second inductive coils.
	With respect to claims 12-14, it should be noted that the first and second inductive coils 32/34 are disposed on the dielectric window in an alternating configuration with the first and second gas distributors 40; wherein the gas conditioner comprises first and second gas conditioners, and wherein each of the first and second gas distributors is configured to receive the thermally conditioned gas from the first and second gas conditioners; wherein the first gas distributor comprises two gas inlet ports radially spaced apart from each other by about 180 degrees, and wherein .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283 in view of Paterson et al., US 2008/0178805 or Takahashi et al., US 2008/0134974, and Kim et al., US 2016/0104604, as applied to claims 11-14 above, and further in view of Lubomirsky et al., US 6,326,597 or Kholodenko et al., US 6,015,465 or Welch et al., US 2004/0065645.
McChesney et al., Paterson et al., Takahashi et al., and Kim et al. are applied as above but do not expressly disclose that the gas conditioner is configured to extract a portion of the thermally conditioned gas discharged from the gas distributor and thermally recondition the portion of the thermally conditioned gas.  Lubomirsky et al. discloses a plasma generation system 2 comprising a gas conditioner configured to extract a portion of the thermally conditioned gas discharged from a gas distributor and thermally recondition the portion of the thermally conditioned gas (see, for example, fig. 1 and its description).  Kholodenko et al. discloses a plasma generation system 20 comprising a gas conditioner configured to extract a portion of the thermally conditioned gas discharged from a gas distributor and thermally recondition the portion of the thermally conditioned gas (see, for example, fig. 1 and its description).  Welch et al. discloses a plasma generation system 100 comprising a gas conditioner configured to extract a portion of the thermally conditioned gas discharged from a gas distributor and thermally recondition the portion of the thermally conditioned gas (see, for example, fig. .

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Applicant states that 35 USC 112(f) does not apply to the newly presented claim features, “gas distributor”, “gas conditioner”, “gas circulator”, “heating coil”, and “cooling fan”.  The examiner agrees with such statement regarding the claim features “gas distributor”, “gas circulator”, “heating coil”, and “cooling fan”. However, the examiner respectfully contends that 35 USC 112(f) still applies to the claimed feature “gas conditioner”, in claim 1-line 10, claim 11 (plurality of occurrences), and claim 21 (plurality of occurrences), because the term is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Applicant argues that the newly added limitations to independent claims 1, 11 and 21 make the claims allowable.  The examiner respectfully disagrees and contends .

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi et al., US 2005/0205013 is cited for its teachings of using holes of different dimensions/diameters in a gas distributor 20 to control the amount of gas supply to specific areas (see fig. 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



July 27, 2021